Citation Nr: 1424908	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-38 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a service-connected left knee disability. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that continued a 20 percent rating for service-connected residuals of a linear fracture of the left lateral femoral condyle (previously evaluated under Diagnostic Code 5257).  However, the Agency of Original Jurisdiction (AOJ) during the course of the appeal has been the Atlanta RO in Decatur, Georgia. 

In January 2012, the Board remanded the case for further development.  A review of the record indicates that the Board's directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

During the appellate period, the Veteran's left knee disability has been manifested by pain, limitation of motion, moderate instability, and X-ray evidence of degenerative joint disease. 


CONCLUSION OF LAW

The criteria for a combined rating of 30 percent, consisting of a separate 10 percent rating for painful limitation of motion, and a 20 percent rating for moderate instability for the left knee disorder have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that VA's notice requirements were met through a June 2006 VCAA letter.  The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes VA treatment records, VA examination reports, a letter from the Veteran's VA primary care physician, and statements from the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  

The Veteran was afforded VA examinations regarding his left knee disability in July 2006, September 2007, and April 2012.  The Board finds that these VA examination reports are adequate because they are based on the Veteran's medical history and describe the disability in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  


Principles for Rating Disabilities 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Board notes that in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Rather, the Court explained that the holding of Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) that "painful motion . . . is deemed to be limited motion" is limited to the specific situation where a claimant demonstrates noncompensable loss of motion and is rated under Diagnostic Code 5003, the rating criteria for degenerative arthritis.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  "Pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

Left Knee Disability

The Veteran's service-connected left knee disability is currently assigned a 20 percent rating.  The Veteran contends that the severity of his disability entitles him to an increased rating.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under DCs 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOGCPREC 23-97, 62 Fed. Reg. 63, 604 (July 1, 1997); VAOGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Other diagnostic codes pertaining to the knee include DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As noted below, these diagnostic codes are not applicable because the Veteran does not exhibit the relevant pathologies.

VA treatment records during the appellate period reflect chronic left knee pain and associated physical therapy. 

In July 2006, the Veteran was afforded a VA examination.  The Veteran reported that he was currently receiving physical therapy at the VA in Atlanta and that he used a left knee support and was taking medication, but continued to experience constant pain.  He also stated that his left knee was weak when going down stairs.  He reported aching and sharp pain that occurred in the lateral, medial, and patellar regions of the left knee, and prevented him from sleeping at night.  The Veteran stated that he had lost his livelihood as a result of his constant left knee pain because he was unable to operate the clutch on his truck.  He had been a truck driver for 17 years.  He reported pain while walking and standing, and stated that he was unable to climb stairs, squat, crawl, or lift.  The examiner observed a left knee scar that measured 3 centimeters by 0.5 centimeters, with no tenderness or instability.  She noted abnormal weight bearing and an abnormal posture that was forward-flexed.  She stated that his gait was abnormal, with guarded movements.  The examiner noted that the Veteran required a cane for ambulation.  Range-of-motion testing revealed left knee flexion to 140 degrees with pain beginning at 130 degrees, and extension to 0 degrees with no evidence of pain.  The examiner observed that, after repetitive use, the joint function was additionally limited by pain, fatigue, weakness, and lack of endurance, and that pain had the major functional impact.  The examiner reported that X-ray findings from July 2006 were within normal limits.

A November 2006 VA orthopedic surgery note indicated a positive McMurray test specific to the lateral compartment of the left knee, with significant crepitus but no effusion.  A May 2007 VA orthopedic surgery note reflected that the Veteran's range of motion was 0 to 110 degrees, and that his pain was improved and there was no more catching or clicking.  According to a July 2007 VA orthopedic surgery note, the Veteran's range of motion was 120 degrees, and his recent arthroscopy had shown cartilage damage.

In the Veteran's August 2007 notice of disagreement, he reported that he had struggled with strength and stability of his left knee and could only place 10 percent of his body weight on his left leg.  He reported that he could not work, sit, or stand for any period of time.  He also stated that his pain medications caused side effects such as dizziness and drowsiness, which would make driving his truck unsafe.  He stated that, for a time, he drove without using the medication, until the pain became so severe that he was unable to continue.      

A VA examination from September 2007 indicated that the Veteran had been using oxycodone, and had undergone knee surgery in April 2007.  He noted one medial and one lateral arthroscopic scar, each measuring 1 centimeter by 1 centimeter, with no tenderness or instability.  The examiner noted that the Veteran's gait was within normal limits, and that he did not require an assistive device for ambulation.  According to the examination report, the left knee revealed no "locking" pain, genu recurvatum, or crepitus.  Range of motion of the left knee included flexion to 140 degrees and extension to 0 degrees.  Joint function of the left knee was not found to be additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner noted that X-ray results were within normal limits, but also identified mild DJD in the left knee joint and included a diagnosis of left knee DJD and status post left knee surgery with scarring.  

In the Veteran's December 2008 substantive appeal, he stated that his left knee pain had worsened, even after his left knee surgery.  He reported that his doctor had told him the surgery did not always work.  The Veteran reported that his knee caused him to have problems standing and sitting with his leg in the same position.  He described pain through his knee, back, and neck, and stated that he was in constant pain and needed to use a cane to keep from falling down.      

According to a March 2009 VA treatment note, the Veteran reported a tearing feeling in his left knee, and a history of two car accidents that occurred as a result of his knee pain.  The staff physician noted full range of motion and mild DJD.

An August 2010 VA orthopedic surgery note reflected that an arthroscopy performed in 2007 had shown chondromalacia of the lateral tibial plateau, and an MRI in January 2010 showed mild to moderate arthritis.  Range of motion was measured as 0 to 120 degrees.  

In February 2011, the Veteran's VA primary care physician wrote a letter stating that the Veteran's left knee pain had been worsening over time, especially during the past year, requiring an increase in pain medications.  The primary care physician stated that he believed the Veteran was entitled to an increase in his disability rating.   

According to a December 2011 VA physical therapy note, the Veteran reported locking in his left knee, but denied any swelling or giving out. 

The Veteran was afforded an additional VA knee and lower leg examination in April 2012.  The Veteran reported a history of extreme pain in the left knee and stated that he was unable to drive a stick shift car.  The Veteran stated that putting weight on the knee caused pain, and that there was a painful knot on the inside of the knee.  The examiner, a staff physician, noted aggravating factors of standing and trying to walk, and relieving factors of getting off the leg and taking medications.  The current treatment for the left knee was oxycodone.  The Veteran did not report flare-ups.  Range-of-motion testing of the left knee included flexion to 135 degrees, with no objective evidence of painful motion.  Extension was measured to 0 degrees, with no objective evidence of painful motion.  The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions, with left knee post-test flexion to 135 degrees, and post-test extension to 0 degrees.  The examiner observed no tenderness or pain to palpation of the left knee, and muscle strength testing was normal.  Joint stability testing revealed anterior instability of the left knee, which the examiner noted as "2+ (5-10 millimeters)."  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran had a meniscus (semilunar cartilage) condition characterized by frequent episodes of joint pain.  The examiner noted that the Veteran had undergone a meniscectomy in April 2007, with residual symptoms of pain in the left knee.  The Veteran reported regularly using a walker.  The examiner indicated that an MRI from January 2011 confirmed the plateau fracture and showed DJD.  He stated that X-rays from February 2012 confirmed the MRI findings.  The examiner noted that the Veteran's knee condition impacted his ability to work, in that he had driven trucks for 20 years and had to stop working because his left leg could no longer handle the clutch.  The Veteran reported that he attempted to work in auto body repair but his knee and back would not allow it. 

In a June 2012 statement, the Veteran reported that he had fallen down in 2010 and had reinjured his left knee in the same spot and had injury his left hip.  He stated that he needed to use a walker or cane to keep from falling down.  

The Veteran is currently rated under DC 5255 (impairment of the femur), and has been assigned a 20 percent rating for a "moderate knee or hip disability."  The Board finds that the Veteran would be benefited more by assigning separate ratings under DC 5257 (other impairment of the knee), and under DC 5003 for arthritis with limitation of motion.  

Under DC 5257, the Veteran meets the criteria for a 20 percent rating.  VA treatment records and examination reports have noted the instability of the Veteran's left knee throughout the period on appeal.  The most recent, April 2012 VA examiner noted anterior instability of the left knee.  The VA examination report form contained three options to describe the severity of the knee, presumably corresponding to the three potential ratings of "slight," "moderate," or "severe" under DC 5257.  Given that the examiner endorsed the middle option of 2+ (5-10 millimeters), it is appropriate to assign the 20 percent rating for "moderate" knee impairment due to instability.  The maximum, 30 percent rating under this code is not warranted because there is no indication from the VA treatment records or examination reports that the Veteran's left knee instability is "severe," and indeed, the April 2012 examiner did not endorse the maximum level of severity of anterior instability.   

The Board is precluded from assigning a 20 percent rating under both DC 5255 and DC 5257, because both diagnostic codes address impairment of the knee under three general classifications of "slight," "moderate," and "marked/severe."  Therefore, to assign a rating under both codes would constitute pyramiding.  See 38 C.F.R. § 4.14.  Furthermore, as indicated above, marked disability is not described.  

However, an additional rating of 10 percent is warranted for arthritis/limitation of motion under DC 5010.  This diagnostic code addresses arthritis due to trauma, and redirects to the analysis contained in DC 5003 (degenerative arthritis).  Under DC 5003, arthritis should be rated under the basis of limitation of motion under the appropriate diagnostic code for the joint involved, but where the limitation of motion of the joint is noncompensable, a separate rating of 10 percent is warranted for each major joint or minor group of joints affected by limitation of motion.  The limitation of motion must be confirmed by objective findings.  

In this case, a rating based on limitation of flexion and/or extension would be noncompensable, because the Veteran's limitation of flexion measurements have never been worse than 110 degrees and his extension measurements have never been worse than 0 degrees during the appellate period.  As limitation of motion for the left knee would currently result in a noncompensable rating, DC 5003 is for application for a rating on the basis of arthritis.  Given that all of the VA examination reports have reflected significant left knee pain, and given that X-rays of the left knee have shown DJD, confirmed most recently by the April 2012 VA examiner, there is sufficient objective evidence to warrant a separate 10 percent rating for arthritis of the Veteran's left knee.  The Board notes that the left knee is considered a "major joint" for rating purposes.  See 38 C.F.R. § 4.45(f).  And since arthritis is a manifestation of the Veteran's disability that is distinct from his knee instability, it would not violate the rule against pyramiding to assign both ratings.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993) (When a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes).  Under VA's Combined Ratings Table, located at 38 C.F.R. § 4.25 (Table 1), the Veteran's combined rating for the manifestations of his left knee disability would round up to 30 percent. 

The Board has considered the other diagnostic codes pertaining to the knee, and has found no basis for additional ratings.  Since the Veteran's left knee is not shown to be anklyosed, he cannot receive a rating under DC 5256 (ankylosis of the knee).  Ratings under DCs 5258 and 5259 are not warranted because the record does not show removal of semilunar cartilage with symptoms or dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Although a single VA physical therapy note from December 2011 referenced the Veteran's report of "locking" in his knee, this symptom was not reported during any of his three VA examinations, and the September 2007 VA examiner specifically found no "locking" to be present.  Further, the residual pain from his meniscectomy is already encompassed by his rating for arthritis, which specifically contemplates painful joints.  Since no impairment of the tibia and fibula has been shown during the appellate period, nor has genu recurvatum been shown, the Veteran is not eligible for separate ratings on those bases under DCs 5262 and 5263. 

The Board has carefully considered the lay evidence of record, which consists of the Veteran's statements, regarding the severity of his left knee symptoms.  The degree of impairment described by the lay evidence is encompassed by a combined 30 percent disability rating, and does not warrant a separate or higher rating under the applicable diagnostic codes.

The Board has determined that there was no definable period in which a combined schedular rating higher than 30 percent was warranted, so "staged ratings" are not applicable.  Hart, 21 Vet. App. 505.

In summary, the Board finds that the schedular criteria for a combined rating of 30 percent, but no higher, for a service-connected left knee disability are met.

Extraschedular Consideration

The Board has also considered whether a referral for extraschedular consideration is warranted with regard to the Veteran's increased rating claim.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In the instant case, the Board finds that the rating criteria contemplate the Veteran's disability.  His service-connected left knee disability is productive of pain, instability, and arthritis, which are all manifestations considered in the rating criteria.  The diagnostic code for arthritis explicitly contemplates pain and painful limitation motion.  As such, the rating criteria are adequate to evaluate the Veteran's left knee disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Subject to the law and regulations governing the payment of monetary benefits, a combined disability rating of 30 percent, consisting of a separate 20 percent rating for moderate instability, and a 10 percent rating for arthritis with painful limitation of motion, for the service-connected left knee disability is granted. 


REMAND

TDIU is warranted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  In this case, the Veteran has consistently reported, during each of his VA examinations as well as through multiple letters, that he is unable to work as a result of his left knee disability.  He reported last working in 2005 as a truck driver, and that he had held this occupation for 20 years before his left knee disability prevented him from operating the clutch of the truck.  He also reported in April 2012 that he attempted to work in auto body repair, but his disability prevented him from doing so.  

While each of the VA examinations of record has addressed the functional impairment resulting from the Veteran's left knee disability, he has not been provided a contemporaneous VA examination to specifically address employability in general.  Therefore, a decision by the Board concerning entitlement to TDIU benefits would be premature at this point.  On remand, the RO should schedule the Veteran for a VA examination to address employability, and the RO should undertake any other development deemed necessary to adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit statements describing fully the impact of his service-connected left knee disability on his ability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Next, schedule the Veteran for an appropriate VA examination to determine the effect of the Veteran's service-connected left knee disability on his ability to obtain and maintain employment.  The claims folder should be made available to, and reviewed by, the examiner.  

The examiner should provide an opinion as to whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  This opinion should be formed without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation. 

The examiner must provide an explanation for all opinions expressed. 

3.  Then, the RO should accomplish any further development deemed necessary, and adjudicate the claim, to include referral to VA's Director, Compensation and Pension Service, if appropriate, for the assignment of TDIU on an extraschedular basis.  If the benefit remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


